Title: Joseph Dougherty to Thomas Jefferson, 29 April [1815]
From: Dougherty, Joseph
To: Jefferson, Thomas


          Dear Sir
Washington City
Apl
29th
1814 1815
          I will Set out from here on
monday Tuesday
next for monticello: on friday next I expects
to
arive there. I depend altogether on getting waggons in your
Neighbourhood witth the exception of one which I shall take from here.
          It is probable that ere this reaches
you—you will have heard of Bonapartes, having mounted the Throne of France on
the 20th of March
last—The account comes verry straight—and brings every appearance of truth with
it.
          I am Sir your Humble ServtJos.
Dougherty
        